NUMBER 13-10-00119-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

RENE RIVAS, JR.,                                                              Appellant,

                                           v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 103rd District Court
                  of Cameron County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION
       Before Chief Justice Valdez and Justices Yañez and Garza
                  Memorandum Opinion Per Curiam

      Appellant, Rene Rivas, Jr., attempted to perfect an appeal from a conviction for

assault and sexual assault. We dismiss the appeal for want of jurisdiction.

      This Court's appellate jurisdiction in a criminal case is invoked by a timely filed

notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Absent a
timely filed notice of appeal, a court of appeals does not have jurisdiction to address the

merits of the appeal and can take no action other than to dismiss the appeal for want of

jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).

       The trial court imposed sentence in this matter on October 15, 2009. Appellant

filed his notice of appeal on March 11, 2010. On April 19, 2010, the Clerk of this Court

notified appellant that it appeared that the appeal was not timely perfected and that the

appeal would be dismissed if the defect was not corrected within ten days from the date of

receipt of the Court=s directive.   Appellant has not filed a response to the Court=s

directive.

       Unless a motion for new trial has been timely filed, a notice of appeal must be filed

within thirty days after the day sentence is imposed or suspended in open court, or after

the day the trial court enters an appealable order. TEX. R. APP. P. 26.2(a)(1). Where a

timely motion for new trial has been filed, the notice of appeal must be filed within ninety

days after the day sentence is imposed or suspended in open court. See id. 26.2(a)(2).

The time within which to file the notice may be enlarged if, within fifteen days after the

deadline for filing the notice, the party files the notice of appeal and a motion complying

with Rule 10.5(b) of the Texas Rules of Appellate Procedure. See id. 26.3.

       Appellant=s notice of appeal, filed almost five months after sentence was imposed,

was untimely, and accordingly, we lack jurisdiction over the appeal. See Slaton, 981
S.W.2d at 210.      Appellant may be entitled to an out-of-time appeal by filing a

post-conviction writ of habeas corpus returnable to the Texas Court of Criminal Appeals;

however, the availability of that remedy is beyond the jurisdiction of this Court. See TEX.


                                             2
CODE CRIM. PROC. ANN. art. 11.07, ' 3(a) (Vernon 2005); see also Ex parte Garcia, 988
S.W.2d 240 (Tex. Crim. App. 1999).

      The appeal is DISMISSED FOR WANT OF JURISDICTION.

                                             PER CURIAM

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
17th day of June, 2010.




                                         3